

FORM OF


TARGETED GENETICS CORPORATION


STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") is entered into between
Targeted Genetics Corporation, a Washington corporation (the "Company"), and
____________ (the "Grantee") as of ________ (the "Date of Grant") pursuant to
the Targeted Genetics Corporation Stock Incentive Plan (the "Plan"). To the
extent any capitalized terms used in this Agreement are not defined, they will
have the meaning ascribed to them in the Plan.
 
Grantee and the Company agree as follows:
 
1.  Grant of Restricted Stock Units. The Company granted to Grantee, on the Date
of Grant, an award of ______Restricted Stock Units (the "Units") pursuant to the
terms and conditions contained herein and the terms and conditions of the Plan.
 
2.  Vesting of the Units.
 
(a)  Release Date. The Units will vest in ______ substantially equal
installments on each of the first through _________ annual anniversaries of the
Date of Grant (the "Release Dates"); provided that Grantee has remained in
continuous Service through each such Release Date.
 
(b)  Termination of Service. In the event that Grantee's Service terminates
prior to any Release Date, for any reason, including a voluntary termination by
Grantee or an involuntary termination by the Company (with or without Cause),
any unvested Units will be immediately forfeited without consideration.
Notwithstanding the preceding sentence, in the event that Grantee's Service
terminates as a result of Grantee's death, a portion of the number of Units
scheduled to vest on the Release Date which would have next occurred pursuant to
Section 2(a) if it were not for the Grantee's death (the "Next Release Date")
will vest immediately upon such termination as follows: The number of Units that
will immediately vest is equal to (i) the number of Units subject to vesting on
the Next Release Date, multiplied by (ii) a fraction (not greater than one), the
numerator of which is the number of whole months during which Grantee was in
continuous Service between the last scheduled Release Date prior to the date of
death (or, if none, the Date of Grant) and the date of death, and the
denominator of which is the number of whole months between the last scheduled
Release Date prior to the date of death (or, if none, the Date of Grant) and the
Next Release Date. Any Units that are not vested after giving effect to the
foregoing sentence will be immediately forfeited as of the date of death without
consideration.
 


--------------------------------------------------------------------------------



(c)  Change in Control. Notwithstanding any provision to the contrary, in the
event of termination of Grantee's Service without Cause or for Good Reason
within twelve (12) months following a Change in Control, any unvested Units, to
the extent assumed (or the applicable substitute award, if any) shall vest in
full. For purposes of this Section 2(c), "Good Reason" means the occurrence of
any of the following events or conditions (without Grantee' written consent) and
the failure of the Company (or its successor) to cure such event or condition
within Grantee's thirty (30) day written notice:
 
(i) a change in Grantee's status, title, position or responsibilities (including
reporting responsibilities) that, in Grantee's reasonable judgment, represents a
substantial reduction in the status, title, position or responsibilities as in
effect immediately prior thereto; the assignment to Grantee of any duties or
responsibilities that, in Grantee's reasonable judgment, are materially
inconsistent with such status, title, position or responsibilities; or any
removal of Grantee from or failure to reappoint or reelect Grantee to any of
such positions, except in connection with termination of Grantee's Service for
Cause or Good Reason, or as a result of Grantee's Disability or death;


(ii) a substantial reduction in Grantee's annual base salary;


(iii) a requirement Grantee be based at any place outside a 35-mile radius of
Grantee's place of Service prior to the Change in Control, except for reasonably
required travel on the Company's (or its successor's) business that is not
materially greater than such travel requirements prior to the Change in Control;


(iv) a failure to (x) continue in effect any material compensation or benefit
plan (or the substantial equivalent thereof) in which Grantee was participating
at the time of the Change in Control, or (y) provide Grantee with compensation
and benefits substantially equivalent (in terms of benefit levels and/or reward
opportunities) to those provided under each material employee benefit plan,
program and practice as in effect immediately prior to the Change in Control; or


(v) a material breach by the Company (or its successor) of its obligations to
Grantee under the Plan (or any substantially equivalent plan of the Company's
successor).


3.  Restriction on Transfer. This Agreement, and the Units to be issued pursuant
to this Agreement, may not be transferred, assigned, pledged or otherwise
encumbered by Grantee in any manner whatsoever other than by will or by the laws
of descent or distribution, or pursuant to a domestic relations order if
approved or ratified by the Company. References in this Agreement to Grantee, to
the extent relevant in the context, shall include references to any authorized
transferees.
 
4.  Payout of Units.
 
(a)  Status as a Creditor. Unless and until Units have vested in accordance with
Section 2 above, Grantee will have no right to a payout with respect to any
Units. Prior to payout of any vested Units, the vested Units will represent an
unfunded and unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Grantee is an unsecured general creditor of
the Company, and payouts are subject to the claims of the Company's creditors.
 


--------------------------------------------------------------------------------



 
(b)  Form and Timing of Payout. Units will automatically be paid out in the form
of Shares upon the vesting of the Units pursuant to Section 2 above; provided
that the Company will have no obligation to issue such Shares unless and until
Grantee has satisfied any applicable tax or other withholding obligations,
including those described in Section 5 below, and such issuance otherwise
complies with all Applicable Laws. The number of Shares to be issued pursuant to
the Units will be determined using the Fair Market Value on the Release Date.
Fractional Shares will not be issued upon the vesting of Units. Where a
fractional share would be owed to the Grantee upon the vesting of Units, a cash
payment equivalent will be paid in place of any such fractional share. The
Shares to be issued upon payout will be automatically issued as soon as
practicable to Grantee following each Release Date; provided that, in any event,
no later than the date that is 2 ½ months from the end of (i) Grantee's tax year
that includes the Release Date, or (ii) the Company's tax year that includes the
Release Date. Any distribution or delivery of Shares to be made to Grantee's
estate will be made to the executor provided the executor furnishes the Company
with (i) a written notice of the executor's status as transferee, and (ii)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any Applicable Laws pertaining to such transfer.
 
5.  Tax Consequences. Grantee understands that Grantee (and not the Company)
will be responsible for the tax liability that may arise as a result of the
transactions contemplated by this Agreement. Grantee understands that Grantee
will recognize ordinary income in an amount equal to the Fair Market Value of
the Shares received on each payout date for such Shares. Grantee further agrees
to make arrangements satisfactory to the Company for the satisfaction of any
applicable income and employment withholding taxes and any other withholding
obligation(s) that arise in connection with the Units which, at the sole
discretion of the Company, may include, but is not limited to: (i) having
Grantee pay such tax withholding amounts to the Company in cash within
twenty-four (24) hours of the payout date for such Shares, (ii) withholding such
amounts from other compensation due to Grantee, or (iii) having the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld. Unless otherwise agreed to in writing by
Grantee and the Company within a reasonable time prior to the applicable payout
date, withholding obligations will be satisfied by having the Company withhold
such amounts from compensation otherwise due to Grantee as provided in (ii)
above. By signing below, Grantee represents, warrants and acknowledges that the
Company has made no warranties or representations to Grantee with respect to the
income tax consequences of the transactions contemplated by this Agreement, and
Grantee in no manner is relying on the Company or its representatives for an
assessment of such tax consequences. Grantee further acknowledges that the tax
laws and regulations are subject to change and that Grantee should consult
Grantee's own tax advisor regarding this Agreement. Nothing stated herein is
intended or written to be used, and cannot be used, for the purpose of avoiding
taxpayer penalties.
 


--------------------------------------------------------------------------------



6.  Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to this Agreement have been registered under
the Securities Act or have been registered or qualified under the securities
laws of any state, the Company may impose additional restrictions upon the sale,
pledge, or other transfer of the Shares (including the placement of appropriate
legends on stock certificates and the issuance of stop-transfer instructions to
the Company's transfer agent) if, in the judgment of the Company and its
counsel, such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
Applicable Law. Stock certificates evidencing the Shares issued pursuant to this
Agreement, if any, may bear such restrictive legends as the Company and its
counsel deem necessary under Applicable Laws or pursuant to this Agreement.
 
7.  Representations, Warranties, Covenants, and Acknowledgments. Grantee hereby
agrees that in the event the Company and its counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
Shares issued pursuant to this Agreement may be conditioned upon Grantee making
certain representations, warranties, and acknowledgments relating to compliance
with Applicable Laws.
 
8.  Voting and Other Rights. Subject to the terms of this Agreement, Grantee
shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Units are settled in Shares upon
vesting.
 
9.  Authorization to Release Necessary Personal Information. Grantee hereby
authorizes and directs Grantee's employer to collect, use and transfer in
electronic or other form, any personal information (the "Data") regarding
Grantee's employment, the nature and amount of Grantee's compensation and the
facts and conditions of Grantee's participation in the Plan (including, but not
limited to, Grantee's name, home address, telephone number, date of birth,
social security number (or any other social or national identification number),
salary, nationality, job title, number of Shares held and the details of all
Awards or any other entitlement to Shares awarded, cancelled, exercised, vested,
unvested or outstanding) for the purpose of implementing, administering and
managing Grantee's participation in the Plan. Grantee understands that the Data
may be transferred to the Company or any of its Subsidiaries, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party
assisting with the administration of this Agreement under the Plan or with whom
Shares acquired pursuant to the Units or cash from the sale of such Shares may
be deposited. Grantee acknowledges that recipients of the Data may be located in
different countries, and those countries may have data privacy laws and
protections different from those in the country of Grantee's residence.
Furthermore, Grantee acknowledges and understands that the transfer of the Data
to the Company or any of its Subsidiaries, or to any third parties is necessary
for Grantee's participation in the Plan. Grantee may at any time withdraw the
consents herein by contacting Grantee's local human resources representative in
writing. Grantee further acknowledges that withdrawal of consent may affect
Grantee's ability to exercise or realize benefits from the Units, and Grantee's
ability to participate in the Plan.
 


--------------------------------------------------------------------------------



10.  No Entitlement or Claims for Compensation. Grantee's rights, if any, in
respect of or in connection with this Agreement, the Units or any other Award
are derived solely from the discretionary decision of the Company to permit
Grantee to participate in the Plan and to benefit from a discretionary Award. By
accepting this Agreement and the Units, Grantee expressly acknowledges that
there is no obligation on the part of the Company to continue the Plan and/or
grant any additional Awards to Grantee. This Agreement and the Units are not
intended to be compensation of a continuing or recurring nature, or part of
Grantee's normal or expected compensation, and in no way represents any portion
of Grantee's salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.
 
11.  General Provisions.
 
(a)  Neither the Plan nor this Agreement shall be deemed to give Grantee a right
to remain a Key Service Provider. The Company and its Parents, Subsidiaries and
Affiliates (as applicable) reserve the right to terminate Grantee's Service at
any time, with or without Cause, and for any reason, subject to Applicable Laws,
The Company's Articles of Incorporation and Bylaws and a written employment
agreement (if any), and Grantee shall be deemed irrevocably to have waived any
claim to damages or specific performance for breach of contract or dismissal,
compensation for loss of office, tort or otherwise with respect to the Plan or
this Agreement that is forfeited and/or is terminated by its terms or to any
future Award.


(b)  This Agreement and the Plan represent the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior or contemporaneous agreements, whether written or oral. In the event
of a conflict between this Agreement and the Plan, the provisions of the Plan
will govern. The Committee has the power to interpret the Plan and this
Agreement. All interpretations and determinations made by the Committee will be
binding upon Grantee, the Company, and all other interested parties.
 
(c)  If any provision of this Agreement is held to be unenforceable for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
 
(d)  This Agreement shall be governed by the laws of the State of Washington
without reference to its conflicts of law principles.
 
(e)  No waiver, alteration or modification of any of the provisions of this
Agreement will be binding, unless in writing and signed by duly authorized
representatives of the parties hereto. This Agreement will be binding on, and
will inure to the benefit of, the parties and their respective successors and
assigns.
 
(f)  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
 


--------------------------------------------------------------------------------



TARGETED GENETICS CORPORATION
 
By: __________________________________
 
Its: __________________________________
 
Date: _________________________________
 


GRANTEE
 
_________________________________
 
Date: _________________________________
 


--------------------------------------------------------------------------------




